              Case 2:20-cr-00128-RSM Document 64 Filed 03/25/21 Page 1 of 2




 1                                                              CHIEF JUDGE RICARDO S. MARTINEZ

 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                    SEATTLE, WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                       )   Case No: 2:20-cr-00128-RSM
                                                   )
10           Plaintiff,                            )
                                                   )
11         vs.                                     )
                                                   )   ORDER CONTINUING TRIAL DATE
12 WILMER AVILA-GAMEZ,                             )
                   Defendant.                      )
13                                                 )   Note on Motion Calendar: March 19,
                                                   )   2021
14                                                 )
                                                   )
15
16
17         Having considered the record and Mr. Avila-Gamez’s motion, the Court FINDS that

18 the ends of justice served by granting a continuance outweigh the best interests of the public
19 and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv). The COURT,
20 among other things, credits the defendant’s assertions regarding the need for review and
21 finalization of a potential resolution, and the challenges posed by the current COVID-19
22 pandemic to sustained attorney-client communication to do so.
23      IT IS THEREFORE ORDERED that the parties’ motion to continue the trial date is

24 GRANTED. Trial is rescheduled for July 19, 2021. Pretrial motions are due June 3, 2021.
25     IT IS FURTHER ORDERED that the time between the date of this Order and July 19,

26 2021, is excluded in computing the time within which trial must commence because the ends
27 of justice served by granting this continuance outweigh the best interest of the public and the
28 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance

     Order Continuing Trial – 1                                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Avila-Gamez, CR20-0128 RSM                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-cr-00128-RSM Document 64 Filed 03/25/21 Page 2 of 2




 1 would likely make trial impossible and result in a miscarriage of justice, and would deny
 2 counsel for the defendant and government counsel the reasonable time necessary for
 3 effective preparation, as well as the real possibility of resolution of the matter and taking into
 4 account the exercise of due diligence. Id. § (B)(i), (iv).
 5         Dated this 25th day of March, 2021.
 6
 7
 8
 9
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
10
11
12 Presented by:
13
14 /s/ Zach Jarvis
15 ZACHARY JARVIS
   Counsel for Wilmer Avila-Gamez
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order Continuing Trial – 2                                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Avila-Gamez, CR20-0128 RSM                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
